Citation Nr: 0933134	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-01 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left nephrectomy, 
to include as secondary to service-connected Type II diabetes 
mellitus or exposure to herbicides. 

2.  Entitlement to service connection for a skin disorder 
(nose carcinoma excision),  to include as secondary to 
service-connected Type II diabetes mellitus or exposure to 
herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to service-connected Type II diabetes mellitus or exposure to 
herbicides.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected Type II diabetes 
mellitus or exposure to herbicides.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk


INTRODUCTION

The Veteran had active service from December 1959 to April 
1981, including a tour of duty in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The RO in Jackson, Mississippi, has since assumed 
jurisdiction, and that office has forwarded the appeal to the 
Board.

In his January 2007 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran requested a Travel Board hearing or a 
video conference hearing before a Veterans Law Judge of the 
Board.  In a February 2009 letter, he was notified that his 
hearing had been scheduled for March 26, 2009, but he failed 
to appear for the proceeding and has not provided an 
explanation for his absence or requested to reschedule the 
hearing.  As such, his hearing request is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  A left nephrectomy is not manifested as a result of the 
Veteran's period of active service, is not the result of a 
service-connected disease or injury, and was not manifested 
to a compensable degree within any applicable presumptive 
period.

2.  A skin disorder (nose carcinoma excision), is not the 
result of a service-connected disease or injury, and was not 
manifested to a compensable degree within any applicable 
presumptive period.

3.  The Veteran does not have a current disability of 
peripheral neuropathy of his upper extremities.

4.  The Veteran's hypertension is not the result of a 
service-connected disease or injury, and was not manifested 
to a compensable degree within any applicable presumptive 
period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
left nephrectomy, to include as secondary to service-
connected Type II diabetes mellitus or exposure to 
herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 1153, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309, 3.310 (2008).

2.  The criteria for entitlement to service connection for a 
skin disorder (nose carcinoma excision), to include as 
secondary to service-connected Type II diabetes mellitus or 
exposure to herbicides, have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2008).

3.  The criteria for entitlement to service connection for 
peripheral neuropathy of the upper extremities, to include as 
secondary to service-connected Type II diabetes mellitus or 
exposure to herbicides, have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2008).

4.  The criteria for entitlement to service connection for 
hypertension, to include as secondary to service-connected 
Type II diabetes mellitus or exposure to herbicides, have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 1153, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2004, July 2004, October 2004, 
and September 2006, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In September 2006, the RO also notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records that the Veteran and his 
representative adequately identified.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of his Decision Review Officer hearing, 
written communications, service treatment records, private 
medical records, and VA medical records, including the report 
of his most recent July 2007 VA compensation examination for 
a medical nexus opinion concerning the cause of his claimed 
conditions - and in particular, whether they are related to 
his military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  
The Board acknowledges that the RO made several attempts to 
secure the Veteran's STRs for the period from December 1959 
to January 1963 from the National Personnel Records Center 
(NPRC), a military records repository.  The Center responded 
that, after several searches, the records were not available.  
Under these circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Moreover, missing service treatment records, while indeed 
unfortunate, do not obviate the need for the Veteran to have 
medical nexus evidence supporting his claims - to 
etiologically link his currently alleged conditions to his 
military service.  See Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
See, too, Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms 
v. West, 12 Vet. App. 188, 194-95 (1999).  That is to say, 
there are no reverse presumptions for granting the claims.

The Board realizes that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion in 
response to his skin disorder claim.  As will be discussed in 
detail below, however, in light of the uncontroverted facts, 
the Board finds that based upon the evidence, which indicates 
there is no medical nexus evidence otherwise suggesting this 
condition is related to his military service - including by 
way of a service-connected disability, in turn means an 
examination and opinion are not needed to fairly decide this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board thus finds that no further notification or 
assistance is necessary to comply with 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claims.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred in or aggravated by a 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  Stated somewhat 
differently, to establish entitlement to service connection, 
there must be:  (1) a medical diagnosis of a current 
disability; (2) medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).

Certain chronic diseases, such as hypertension, may be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.307(a)(6) (2008).  The 
following diseases are associated with herbicide exposure for 
the purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.309(e) (2008).  

So, service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).   

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) 
(2008).  

A disability also may be service connected on a secondary 
basis if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a) (2008).  In 
addition, secondary service connection may be established by 
any increase in severity (i.e., aggravation) of a non-
service-connected disease or injury that is proximately due 
to or the result of a service-connected condition.  38 C.F.R. 
§ 3.310(b) (2008), effective October 10, 2006.  See 71 Fed. 
Reg. 52,744-52,747 (September 7, 2006); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2002).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Left Nephrectomy

As to the Veteran's claims for service connection for a left 
nephrectomy, the Veteran has the required diagnosis of 
current disability.  This is evident from his Keesler Air 
Force Base Hospital outpatient treatment records dated from 
March 2004, which, confirm he had an urethral tumor and 
subsequently had a left nephrectomy performed.  So there is 
no disputing he has this claimed condition.

So the determinative issue is whether the Veteran's left 
nephrectomy is attributable to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Veteran's service treatment records are unremarkable for 
any complaint, diagnosis of or treatment for a urethral 
tumor, kidney cancer, and/or a left nephrectomy.  At his 
March 1981 separation examination, his endocrine system was 
reported as normal.

Post-service, the Veteran was diagnosed with a urethral tumor 
in January 2004 by Dr. M.S.L, a private physician.  He was 
treated for hematuria, benign prostatic hypertrophy, and 
underwent a tumor biopsy.  In March 2004, the Veteran had a 
nephroureterectomy performed at the Keesler Air Force Base 
Hospital in March 2004.  He did not receive additional 
chemotherapy, radiation, or hormonal therapy.  The Veteran 
has received no further treatment since having the 
nephrectomy.  The Veteran left the service in 1981 and did 
not report symptoms until almost 25 years later.  This 
intervening lapse of so many years between his separation 
from military service and the first documented manifestation 
of this claimed disorder is probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability). 

The Veteran's contentions notwithstanding, none of the VA or 
private physicians that have had occasion to evaluate or 
examine him have attributed his left nephrectomy to his 
active service.  They only recounted his self-reported 
history, without also personally commenting on whether his 
current left nephrectomy is indeed traceable back to his 
period of active service, including to any trauma he may have 
sustained or disease contracted.  In Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995), the Court held that the Board is not 
required to accept a medical opinion that is based on a 
reported history and unsupported by clinical findings.  See 
also Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical 
evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.)  In short, there is no basis to grant the 
Veteran's claim on a direct incurrence basis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Regardless, that is not the primary basis of the Veteran's 
claim - that he had a left nephrectomy, kidney cancer, or 
urethral cancer during service.  His claim is predicated, 
instead, on the notion that his Type II diabetes mellitus 
either caused or at least aggravated the carcinoma and thus 
the left nephrectomy.  So he is claiming entitlement to 
secondary service connection.  38 C.F.R. § 3.310 (a) and (b) 
(2008).  
Additionally, his claim is predicated on the notion that his 
left nephrectomy is due to his exposure to herbicides during 
his tour in Vietnam.  38 U.S.C.A. § 1116(a)(2) (West 2002); 
38 C.F.R. § 3.309(e) (2008).  

During the June 2005 VA compensation examination, the 
examiner determined that there was no real evidence of a 
disability secondary to the Veteran's Type II diabetes 
mellitus.

In July 2007, the Veteran was afforded another VA 
examination, during which the examiner reviewed the Veteran's 
medical record for the pertinent medical and other history.  
The Veteran told the examiner that his left nephrectomy 
stemmed directly from his exposure to Agent Orange and was a 
direct result of his Type II diabetes mellitus.  The Veteran 
stated his left nephrectomy had not interfered with his 
occupation or daily living activities.  Upon a physical 
examination and a review of the medical records, the VA 
examiner determined that the Veteran's left nephrectomy was 
less likely than not related to his Type II diabetes 
mellitus.  The examiner stated he was unable to determine 
that Type II diabetes mellitus was the direct or proximal 
cause of the Veteran's left nephrectomy without resorting to 
mere speculation.  The examiner based this conclusion on the 
fact that the development of renal cell cancer or 
transitional cell cancer was multifactorial, and that Type II 
diabetes mellitus and Agent Orange were not major risk 
factors for this type of cancer.  

This examiner's opinion is ultimately inconclusive on the 
determinative issue of etiology, inasmuch as he readily 
admitted that he could not provide the requested opinion 
without speculating.  So the opinion is insufficient to grant 
service connection for the left nephrectomy.  Statements like 
this from doctors that are, for all intents and purposes, 
inconclusive as to the origin of a disorder cannot be 
employed as suggestive of a linkage between the disorder and 
the Veteran's military service.  See Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  Opinions like this amount to "nonevidence," neither 
for nor against the claim, because service connection may not 
be based on speculation or remote possibility.  See generally 
Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty).  See also 38 C.F.R. § 3.102 (when 
considering application of the benefit-of-the-doubt doctrine, 
reasonable doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

Thus, the fact remains that there is no medical nexus 
evidence supporting the Veteran's claim.  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995); Wallin v. West, 11 Vet. App. 509, 512 (1998).  There 
simply is no supporting medical evidence to substantiate this 
necessary correlation.  Thus, the left nephrectomy claim 
cannot be granted on the alternative theory of secondary 
service connection, that is, on the premise that it was 
caused or aggravated by the service-connected Type II 
diabetes mellitus.  38 C.F.R. § 3.310 (2008).  

Additionally, the herbicide exposure presumption does not 
apply to the Veteran because his left nephrectomy, which 
resulted from his grade I transitional cell capillary 
carcinoma and urethral tumor, is not one of the diseases 
associated with herbicide exposure.  38 U.S.C.A. § 1116(a)(2) 
(West 2002); 38 C.F.R. § 3.309(e) (2008).  There is no 
medical evidence, either, directly linking the left 
nephrectomy to exposure to toxic herbicides (e.g., the dioxin 
in Agent Orange).  See Combee, 34 F.3d at 1043 (where the 
Federal Circuit Court determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishing entitlement to 
service connection with proof of actual direct causation, 
even when the Veteran does not have one of the listed 
presumptive conditions).

While the Veteran is competent, even as a layman, to attest 
to his experiencing pain and other symptoms involving his 
condition, he does not have the necessary medical training 
and/or expertise to give a probative opinion on the cause of 
his current disability - and, in particular, whether this 
condition is traceable back to his   service.  This is a 
medical, not lay, determination.  Jandreau, 492 F.3d at 1377; 
Barr, 21 Vet. App. at 310.  See also 38 C.F.R. § 3.159(a)(2) 
and Layno, 6 Vet. App. at 469.  

In making this dispositive determination, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim. 
 It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a left nephrectomy.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal is 
denied.

Skin Disability (nose carcinoma excision)

As to the Veteran's claim for service connection for a skin 
disorder, the Veteran has the required diagnosis of a current 
disability.  This is evident from his private outpatient 
treatment records from Dr. P.J.H., dated from July 2003, 
which, confirm a diagnosis of carcinoma on his nose.  So 
there is no disputing he has this claimed condition.

The determinative issue is whether the Veteran's skin 
disorder is attributable to his period of active service.  
See Watson, 4 Vet. App. 314;  Maggitt, 202 F.3d 1375; 
D'Amico, 209 F.3d 1326; Hibbard, 13 Vet. App. 548; and 
Collaro, 136 F.3d 1308.

The Veteran's service treatment records are unremarkable for 
any report of, diagnosis of, or treatment for a skin 
disorder.  At his March 1981 separation examination, his 
skin, nose, and face were reported as normal, and no 
abnormalities of the skin were found.  The Veteran also 
denied any history of symptoms involving the skin in his 
March 1981 Report of Medical History.

Subsequent to service, the Veteran was treated by Dr. P.J.H. 
in July 2003.  He underwent an excision of a nose lesion.  A 
pathology report showed a diagnosis of carcinoma.  In a July 
2005 VA examination, the examiner noted that the Veteran had 
a scar on his nose from the carcinoma excision.  The Veteran 
left service in 1981 and did not report symptoms until almost 
25 years later.  This intervening lapse of so many years 
between his separation from military service and the first 
documented manifestation of this claimed disorder is 
probative evidence against his claim.  See Maxson, 230 F.3d 
1330.

The Veteran's contentions notwithstanding, none of the VA or 
private physicians that have had occasion to evaluate or 
examine him have attributed his skin condition  to his period 
of active service.  They only recounted his self-reported 
history, without also personally commenting on whether his 
current skin condition is indeed traceable back to his 
military service, including to any trauma he may have 
sustained or disease contracted.  In Godfrey, 8 Vet. App. 
121, the Court held that the Board is not required to accept 
a medical opinion that is based on a reported history and 
unsupported by clinical findings.  See also Leshore, 
8 Vet. App. at 409; Madden, 125 F.3d at 1481.  In short, 
there is no basis to grant the Veteran's claim on a direct 
incurrence basis.

As noted above, the Veteran's claim is predicated on the 
notion that his skin disorder is from exposure to herbicides 
during his tour in Vietnam.  However, this presumption does 
not apply to the Veteran because his skin disorder is not one 
of the diseases associated with herbicide exposure.  
38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) 
(2008).  And there is no medical evidence, either, directly 
linking the skin condition to exposure to toxic herbicides 
(e.g., the dioxin in Agent Orange).  See Combee, 34 F.3d at 
1043.

The skin disorder claim also cannot be granted on the 
alternative theory of secondary service connection, that is, 
on the premise that it was caused or aggravated by the 
service-connected Type II diabetes mellitus.  38 C.F.R. 
§ 3.310 (2008).  Secondary service connection requires 
evidence of a connection to a service-connected disability.  
See Reiber, 7 Vet. App. 513; Wallin, 11 Vet. App. 512.  At 
the June 2005 VA examination, the examiner determined that 
the Veteran had no secondary disabilities caused by his Type 
II diabetes mellitus.  Thus, there simply is no supporting 
medical evidence to substantiate this necessary correlation.  

Inasmuch as the most probative medical evidence of record 
does not provide any link between the Veteran's skin disorder 
and his period of active service, the preponderance of the 
evidence is against his claim - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must 
be denied.  See 38 C.F.R. § 3.102; Alemany, 9 Vet. App. 519.  
See also Gilbert, 1 Vet. App. 49; Dela Cruz, 15 Vet. App. 
148-49.  

Peripheral Neuropathy of the Upper Extremities

As to the Veteran's claim of service connection for 
peripheral neuropathy of the upper extremities, the evidence 
of record does not establish that the Veteran has the 
required diagnosis of a current disability.  During his April 
2007 personal hearing  and at his July 2007 VA examination, 
the Veteran denied any problems with his hands, and also 
denied having any peripheral neuropathy symptoms in his hands 
or upper extremities.  Post-service records do not show 
evidence of treatment for peripheral neuropathy in his upper 
extremities.  Additionally, the examiner in July 2007 
concluded that upon neurological examination, the Veteran's 
upper extremities were within normal limits.  There was no 
diagnosis of any current peripheral neuropathy of the upper 
extremities of the Veteran.  Therefore, the essential element 
under Hickson that the Veteran have a current peripheral 
neuropathy disability has not been met.

Since there is no medical evidence of a current disability, 
the Veteran's claim must be denied.  See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); Brammer, 3 Vet. App. 225 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).  Despite the Veteran's 
statements that he currently has peripheral neuropathy of his 
upper extremities, as a layman without medical expertise or 
training, his statements alone are insufficient to prove his 
claim.  See Grottveit, 5 Vet. App. at 93 (1993); Espiritu, 
2 Vet. App. at 494-95.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for peripheral neuropathy of his upper 
extremities.  And as the preponderance of the evidence is 
against the claim, the doctrine of reasonable doubt is not 
for application.  See 38 C.F.R. § 5107(b) (2008); 38 C.F.R. 
§ 3.102 (2008); Gilbert, 1 Vet. App. 49.  Accordingly, the 
appeal is denied.

Hypertension

As to the claim of service connection for hypertension, the 
Veteran has the required diagnosis of a current disability.  
This is evident from his July 2007 VA examination, which 
confirmed that he does have hypertension, essential type, 
controlled by medication.  So there is no disputing he has 
this claimed condition.

The determinative issue is whether the Veteran's hypertension 
is attributable to his period of active service.  See Watson, 
4 Vet. App. 314; Maggitt, 202 F.3d 1375; D'Amico, 209 F.3d 
1326; Hibbard, 13 Vet. App. 548; and Collaro, 136 F.3d 1308.

The Veteran's service treatment records are unremarkable for 
any complaint, diagnosis of or treatment for hypertension.  
At his March 1981 separation examination, his blood pressure 
was 114/78.  His physical examination was negative for any 
cardiovascular abnormalities.

Subsequent to service, the Veteran was treated by the Keesler 
Air Force Base Hospital.  These outpatient treatment records 
show elevated blood pressure readings dating back to the late 
1990s, prior to the Veteran's diagnosis of Type II diabetes 
mellitus in 2004.  In July 1997, his blood pressure was noted 
to be 120/90.  In April 1998, the Veteran was noted to have 
trigeminal neuralgia and borderline increased blood pressure.  
His blood pressure at this visit was 141/83.  His pulse was 
60.  In January 2004, the Veteran was diagnosed with Type II 
diabetes mellitus.  In July 2004, he was noted to be on 
medication for hypertension.

The Veteran left the service in 1981 and did not display 
symptoms of hypertension until approximately 15 years later.  
This intervening lapse of so many years between his 
separation from military service and the first documented 
manifestation of this claimed disorder is probative evidence 
against his claim.  See Maxson, 230 F.3d 1330.

The Veteran's contentions notwithstanding, none of the VA or 
private physicians that have had occasion to evaluate or 
examine him have attributed the hypertension to his active 
service.  They only recounted his self-reported history, 
without also personally commenting on whether his current 
hypertension is indeed traceable back to his military 
service, including to any trauma he may have sustained or 
disease contracted.  In Godfrey, 8 Vet. App. 121, the Court 
held that the Board is not required to accept a medical 
opinion that is based on a reported history and unsupported 
by clinical findings.  See also Leshore, 8 Vet. App. 409; 
Madden, 125 F.3d 1481.  In short, there is no basis to grant 
the Veteran's claim on a direct or presumptive incurrence 
basis.

As noted, the Veteran has not asserted that he had 
hypertension either during service or within one year of his 
discharge.  His claim is predicated on the notion that his 
Type II diabetes mellitus either caused or at least 
aggravated the hypertension.  38 C.F.R. § 3.310 (a) and (b) 
(2008).

During his June 2005 VA examination, the examiner concluded 
that the Veteran had no secondary disabilities caused by his 
Type II diabetes mellitus.

During the April 2007 personal hearing, the Veteran stated 
that the borderline hypertension diagnosis, made prior to his 
Type II diabetes mellitus diagnosis, was due to a low pulse 
rate and was not actually hypertension.  He stated that he 
was not diagnosed with hypertension until he was diagnosed 
with diabetes.  The Veteran stated his hypertension was 
caused by his Type II diabetes mellitus.

In July 2007, the Veteran was afforded another VA 
examination, during which the examiner reviewed the Veteran's 
medical records for the pertinent medical and other history.  
The Veteran told the examiner that he was diagnosed with 
hypertension around 2000.  Previously, the Veteran stated he 
had elevated blood pressures, but was not put on medication 
until 2000.  He stated he had no symptoms when he was 
diagnosed with hypertension.  The Veteran denied any heart 
complications or stroke complications.  The Veteran stated 
that the borderline hypertension diagnosis, made prior to his 
Type II diabetes mellitus diagnosis, was due to a low pulse 
rate and was not actually hypertension.  He stated that he 
was not diagnosed with hypertension until he was diagnosed 
with diabetes.  The Veteran told the examiner that his 
hypertension was caused by his Type II diabetes mellitus.

The examiner diagnosed the Veteran with hypertension, 
essential type, controlled by medication.  The examiner 
determined that the Veteran's Type II diabetes mellitus less 
likely than not caused the Veteran's hypertension.  The 
examiner based this finding on the fact that the Veteran's 
hypertension was diagnosed at least four years prior to when 
his Type II diabetes mellitus was diagnosed.  However, the  
examiner also stated that he could not determine whether the 
Veteran's Type II diabetes mellitus was a direct or proximal 
cause of the Veteran's hypertension without resorting to mere 
speculation.  In regards to whether the Veteran's Type II 
diabetes mellitus worsened his hypertension, the VA examiner 
again stated that he could not determine this without 
resorting to speculation.

This examiner's opinion is ultimately inconclusive on the 
determinative issue of etiology, inasmuch as he readily 
admitted that he could not provide the requested opinion 
without speculating.  So the opinion is insufficient to grant 
service connection for hypertension.  Statements like this 
from doctors that are, for all intents and purposes, 
inconclusive as to the origin of a disorder cannot be 
employed as suggestive of a linkage between the disorder and 
the Veteran's military service.  See Warren, 6 Vet. App. 6; 
Sklar, 5 Vet. App. 145-6.  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom, 12 Vet. App. 185 (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  See also 38 C.F.R. § 
3.102 (when considering application of the benefit-of-the-
doubt doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).

Thus, the fact remains that there is no medical nexus 
evidence supporting the Veteran's claim.  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber, 7 Vet. App. 513; Wallin, 
11 Vet. App. 512.  There simply is no supporting medical 
evidence to substantiate this necessary correlation.  Thus, 
the hypertension claim cannot be granted on the alternative 
theory of secondary service connection, that is, on the 
premise that it was caused or aggravated by the service-
connected Type II diabetes mellitus.  38 C.F.R. § 3.310 
(2008).  

Additionally, the herbicide exposure presumption does not 
apply to the Veteran because his hypertension is not one of 
the diseases associated with herbicide exposure.  38 U.S.C.A. 
§ 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2008).  And 
there is no medical evidence, either, directly linking 
the hypertension to exposure to toxic herbicides.  
See Combee, 34 F.3d at 1043.

Inasmuch as the most probative medical evidence of record 
does not provide any link between the Veteran's hypertension 
and his military service, including by way of his already 
service-connected diabetes mellitus, the preponderance of the 
evidence is against his claim - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must 
be denied.  See 38 C.F.R. § 3.102; Alemany, 9 Vet. App. 519.  
See also Gilbert, 1 Vet. App. 49; Dela Cruz, 15 Vet. App. 
148-49.  

One last point worth reiterating, although there is a 
heightened obligation to more fully explain the reasons and 
bases for a decision - when, as here, there are missing 
service treatment records - this does not obviate the need 
to have medical nexus evidence supporting the claims.  
See Arms, 12 Vet. App. 194-95.  See also Milostan, 4 Vet. 
App. 252 (citing Moore, 1 Vet. App. 406 and O'Hare, 1 Vet. 
App. 367).  And, unfortunately, there is insufficient 
evidence in this regard in these instances.


ORDER

Service connection for left nephrectomy, to include as 
secondary to service-connected Type II diabetes mellitus or 
exposure to herbicides, is denied.

Service connection for skin condition, to include as 
secondary to service-connected Type II diabetes mellitus or 
exposure to herbicides, is denied.

Service connection for peripheral neuropathy, to include as 
secondary to service-connected Type II diabetes mellitus or 
exposure to herbicides, is denied.

Service connection for hypertension, to include as secondary 
to service-connected Type II diabetes mellitus or exposure to 
herbicides, is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


